                        Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 1 of 31


             1        Michael G. Marderosian, No. 077296
                      Heather S. Cohen, No. 263093
             2        MARDEROSIAN & COHEN
                      1260 Fulton Street
             3        Fresno, CA 93721
                      Telephone: (559) 441-7991
             4        Facsimile: (559) 441-8170
             5        Virginia Gennaro, No. 138877
                      City Attorney
             6        CITY OF BAKERSFIELD
                      1501 Truxtun Avenue
             7        Bakersfield, CA 93301
                      Telephone: (661) 326-3721
             8        Facsimile: (661) 852-2020
             9        Attorneys for: Defendants CITY OF BAKERSFIELD and JOSEPH GALLAND
             10
                                                     UNITED STATES DISTRICT COURT
             11
                                                   EASTERN DISTRICT OF CALIFORNIA
             12
             13       JESUS FLORES,                                    )     Case No. 1:17-CV-01393-JLT
                                                                       )
             14                              Plaintiffs,               )     DECLARATION OF JOSEPH
                                                                       )     “MITCH” GALLAND IN SUPPORT OF
             15                       v.                               )     DEFENDANTS’ MOTION FOR
                                                                       )     SUMMARY JUDGMENT OR, IN THE
             16       CITY OF BAKERSFIELD;                             )     ALTERNATIVE, PARTIAL SUMMARY
                      JOSEPH GALLAND; and                              )     JUDGMENT
             17       DOES 1 to 10, inclusive,                         )
                                                                       )     DATE: November 25, 2019
             18                              Defendants.               )     TIME: 9:30 a.m.
                                                                       )     JUDGE: Jennifer L. Thurston
             19
             20              I, Joseph “Mitch” Galland, hereby declare as follows:
             21              1.      I am currently a Sergeant with the Bakersfield Police Department.
             22              2.      In or around May 2015, I was a Detective in the Bakersfield Police Department’s
             23       “Special Victims Unit” (“SVU”).
             24              3.      On May 21, 2015, at approximately 5:15 p.m., I was contacted by Sergeant Burdick
             25       and advised that patrol officers were investigating a possible child abuse incident. This is the type of
             26       incident that is normally handled by SVU and Sergeant Burdick ordered me to assume control of the
             27       investigation. At the time of this call, it was my understanding that the involved child, “M.F.” had
             28       already been transported to Bakersfield Memorial Hospital.

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721
                        Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 2 of 31


             1                4.      As a result, Sergeant Burdick and I responded to Bakersfield Memorial Hospital to
             2        investigate the incident further. Upon our arrival, I learned that M.F. had been placed in a medically
             3        induced coma to stabilize him and that he had been placed on a ventilator due to respiratory
             4        difficulties.
             5                5.      I spoke briefly with a pediatric specialist at the hospital, Dr. Burney, and responded
             6        to the Emergency Department at the request of the attending physician, Dr. Wade Naven. Dr. Burny
             7        advised me that the child had suffered significant brain injuries and was bleeding internally. Dr.
             8        Naven advised me that when M.F. was brought in, he noted that M.F. was in respiratory distress and
             9        had some bruising on his cheeks. Dr. Naven advised me that he had ordered a CT scan and that the
             10       results of the CT indicated M.F. was suffering from an acute subdural hematoma, as well as older
             11       healed subdural hematomas. Dr. Naven also advised me that he believed the injuries were the result
             12       of abuse. He also advised me that he did not believe the bruising on M.F.’s face was the result of
             13       CPR.
             14               6.      After taking photographs of M.F.’s face, I proceeded to make contact with M.F.’s
             15       mother, Sara Guzman, who was in the “Serenity Room” of the hospital. Ms. Guzman advised me that
             16       M.F. had no medical problems or allergies that she was aware of and that the child had been seen by
             17       his physician approximately one month earlier. Ms. Guzman talked to me about M.F.’s schedule that
             18       day, indicating that she, her mother, her aunt, and her cousins had left around 2 p.m. to get a haircut
             19       and look at gym memberships, leaving Jesus Flores home alone to take care of M.F. M.F.’s mother
             20       returned to the residence briefly before leaving again to go to the Farmer’s Market. Jesus Flores was
             21       left alone to care for M.F. During this discussion, I also obtained a medical release for M.F.’s records
             22       from Ms. Guzman.
             23               7.      I proceeded to re-contact the attending emergency room physician, Dr. Naven, who
             24       advised me that M.F. was going to be transferred to Valley Children’s Hospital. At this time, Dr.
             25       Naven showed me CT scan images of M.F.’s brain and provided me the radiology report. Dr. Naven
             26       told me he believed the child had a reasonable chance of survival but there was a high probability the
             27       child would suffer significant permanent brain damage as a result of the injuries. I took a copy of the
             28       CT Imaging Report so that it could be booked into evidence.

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                         2
                        Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 3 of 31


             1               8.      At this point, I made contact with Detective McAfee, who was assisting me in the
             2        investigation, and was at M.F.’s residence. Detective McAfee advised he would be en route back to
             3        the police department to author a search warrant and that Jesus Flores would be transported back to
             4        the Bakersfield Police Department. In addition, two other relatives (Jose Mendez and Christopher
             5        Guzman) were going to drive themselves to the police station.
             6               9.      I proceeded to ask Ms. Guzman and her mother if they could make their own way to
             7        the Bakersfield Police Department so that we could continue our investigation. They agreed to meet
             8        me there.
             9               10.     We proceeded to interview each of the family members individually. The following
             10       is not intended to be a complete recitation of all information provided. I did summarize the key
             11       information provided during these interviews in my report, which I am attaching as Exhibit “A”
             12       hereto. In addition, these interviews were all recorded and booked into evidence.
             13                      a.     At approximately 7:58 p.m, we began interviewing Mariana Ramirez, who is
             14       the aunt of M.F.’s mother. She recounted the day which was consistent with what M.F.’s mother had
             15       told me in terms of going to the gym about gym memberships and Jesus Flores watching M.F. She
             16       also told me that the baby appeared to be fussy and to have trouble swallowing but was able to drink
             17       a bottle and she burped him. She also advised me she noted bruises on both of M.F.’s cheeks.
             18                      b.     At approximately 8:17 p.m., we interviewed Araceli Reyes who related
             19       essentially the same story as Mariana Ramirez.
             20                      c.     At approximately 8:39 p.m., we interviewed Jose Mendez, who is M.F.’s
             21       grandfather. Mr. Mendez, who lives in the same house as M.F., Jesus Flores, and M.F.’s mother, left
             22       for work at 5:15 a.m. and did not get back home until after 4 p.m. He was at the Farmer’s Market with
             23       M.F.’s mother when she got the call about M.F. Mr. Mendez recounted that he had heard that M.F.
             24       had been crying all day and also that he noticed there was a small scratch on M.F.’s face but did not
             25       notice any marks or bruising. Mr. Mendez did tell us he did not feel that Jesus Flores took very good
             26       care of the baby because he was always playing video games. He also advised us that he had seen
             27       Jesus Flores lose his temper when M.F. was fussy and was yelling at the baby because he would not
             28       stop crying. Mr. Mendez also advised us that Jesus Flores took anti-anxiety medication.

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                       3
                        Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 4 of 31


             1                       d.      At approximately 9:04 p.m., we interviewed Christopher Guzman, who is the
             2        brother of M.F.’s mother. Christopher left with Jose Mendez for work around 5 a.m. and did not get
             3        home until 4 p.m. Mr. Guzman advised us he did not hold or feed the baby much. He also said that
             4        M.F. appeared to be happy, smiling, and eating normally and did not seem sick in any way.
             5                       e.      At approximately 9:20 p.m., we interviewed Geneveva Ramirez, M.F.’s
             6        material grandmother. Ms. Ramirez only resides part time at the residence with M.F. She confirmed
             7        that she, Ms. Guzman, and others went to get a haircut and look at gym memberships and that Jesus
             8        Flores was responsible for taking care of M.F. She advised that they had come home and then, around
             9        3:45 p.m, had left again to go to the Farmer’s Market. When asked about the bruises on M.F.’s face,
             10       she did say she had gotten a text message from Ms. Guzman asking if she had hit M.F. because of the
             11       bruises. She told me that M.F. did not have bruises on his face on Sunday and had pictures to prove
             12       it. These pictures were provided to me and scanned into my report.
             13                      f.      At approximately 10:21 p.m., we interviewed M.F.’s mother, Sara Guzman.
             14       Prior to doing so, I advised her of her rights under the Miranda decision. M.F.’s mother advised me
             15       she lived at the residence with Jesus Flores, her mother, her stepfather, her brother, and M.F. She told
             16       me about M.F.’s birth and about some health issues he had about a month earlier. She told me about
             17       the events that day in terms of waking up, going back to sleep, and then going out around 2 p.m. to
             18       run errands and look into a gym membership. Jesus Flores was watching M.F. during this time.
             19       M.F.’s mother returned around 3 p.m. She left again at 3:45 p.m. leaving just M.F. and Jesus Flores
             20       together. Shortly thereafter, she got a phone call from Jesus Flores saying that the baby was not
             21       breathing. She told him to call 9-1-1 and then later went to the hospital. When asked about the
             22       bruises on M.F.’s face, Ms. Guzman told me there were no bruises on his face Saturday but she started
             23       asking everybody about the bruises on Monday because that is when she saw them. She had no
             24       explanation for the bruises.
             25                      g.      At approximately 11 p.m., we interviewed Jesus Flores. After obtaining general
             26       identifying information and family background, I advised him of his rights under Miranda. Mr. Flores
             27       indicated that he understood and agreed to speak with me. The interview was recorded and booked
             28       into evidence. A copy of the transcripts are attached to the accompanying Declaration of Michael G.

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                         4
                        Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 5 of 31


             1        Marderosian as Exhibit 13. Briefly, he told me that he had woken up sometime between 11 a.m. and
             2        12 p.m. (he had been up late playing video games). He stated that M.F. was very fussy and he took
             3        him outside around 1 p.m. at which time he rocked him and fell asleep. Mr. Flores told me he gave
             4        M.F. a shower, changed him, and made him a bottle and then M.F. took a nap. Mr. Flores told me that
             5        M.F. was in his bassinet sleeping when he started coughing and then choking and that he had noticed
             6        M.F. had stopped breathing. Mr. Flores told us that he picked M.F. up and he started to breathe again
             7        and then stopped. Mr. Flores stated he went to the shower, turned on the water, and splashed water
             8        on M.F.’s face. M.F. gasped and seemed to wake up and then immediately lost consciousness again.
             9        Mr. Flores told me he called 9-1-1 and followed instructions on CPR. Mr. Flores advised that when
             10       he was doing CPR, he noticed blood coming out of M.F.’s nose. Mr. Flores told us he takes anti-
             11       anxiety medication as needed. He had noticed the bruises on M.F.’s face on Sunday night and also
             12       saw red marks in the white portion of M.F.’s eyes. At this point, we advised Mr. Flores of the nature
             13       of his son’s injuries and while he initially denied doing anything wrong, he admitted he does
             14       sometimes get frustrated and flustered. He admitted that he was flustered with M.F. on the porch
             15       because he was being fussy and he was supposed to “live stream” his video game. Jesus Flores
             16       showed us, using a doll, how he shook M.F. He started as though he was rocking the baby in his lap
             17       and then accelerated and showed a significantly more violent shaking motion. Video excerpts of this
             18       are attached as Exhibit 26 to the accompanying Declaration of Michael G. Marderosian.
             19              11.     After Mr. Flores admitted to having become frustrated and flustered and had likely
             20       shaken him harder than he meant to, we consulted with an on-scene social worker and Sergeant. There
             21       had been no updated medical information. Based on that, I decided it would not be prudent to arrest
             22       Mr. Flores at that time.
             23              12.     On May 22, 2015, I was forwarded medical reports from Valley Children’s Hospital
             24       in Madera. A bone scan showed M.F. had several fractures to his left humerus and both of his femurs,
             25       as well as a possible fracture of his ulna. The medical report classified the injuries as “non-accidental
             26       trauma”. Additionally, an MRI was conducted of M.F.’s brain which showed several brain injuries
             27       that were characterized as “non-accidental trauma”. I spoke with Dr. Hyden, who was the medical
             28       director of The Guilds Child Abuse Prevention and Treatment Center at Valley Children’s Hospital

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                         5
                        Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 6 of 31


             1        at the time of the interview, who told me more tests were going to be conducted and that he had not
             2        had a chance to review all of the case files but what he had seen up to that point was clearly indicative
             3        of child abuse. Over the weekend, I was advised that M.F.’s condition had worsened and that M.F.
             4        had numerous seizures and had been placed on seizure medication and remained on a ventilator.
             5               13.     On May 25, 2015, I was advised that M.F.’s eye examination revealed numerous retinal
             6        hemorrhages and that M.F. had likely suffered severe irreversible brain damage.
             7               14.     On May 26, 2015, I received a message from Genoveva Ramirez who indicated she had
             8        found another photo on her phone which showed a broken blood vessel in M.F.’s left eye. I returned
             9        the call asking for the photo and advised Ms. Ramirez I wanted to speak with M.F.’s mother again.
             10              15.     Ms. Ramirez and Sara Guzman arrived at Bakersfield Police Department at around 3
             11       p.m. At about 3:19 p.m., I interviewed Ms. Guzman again. This interview was audio and video
             12       recorded and booked into evidence. I re-advised Ms. Guzman of her Miranda rights and obtained
             13       medical releases from her for M.F.’s records from San Joaquin Memorial Hospital, Bakersfield
             14       Memorial Hospital, and Kaiser Medical. M.F.’s mother told me she was concerned she might have
             15       injured M.F. by picking him up by his arms. She also told me that Jesus Flores had told her that
             16       during the time he was taking care of M.F. when M.F. was in respiratory distress, he had anxiety
             17       attacks and blacked out. I went over the timeline from May 21, 2015 again with her. In addition to
             18       leaving M.F. alone with Mr. Flores when she and her family went to look at the gym and when she
             19       and her mother went to the Farmer’s Market, Jesus Flores was alone with M.F. while Ms. Guzman
             20       and her mother were making lunch. I asked her what Jesus Flores does when M.F. becomes fussy but
             21       she wasn’t around to help. She said she did not know. Guzman stated that when M.F. gets fussy,
             22       Jesus Flores usually hands him off but Ms. Guzman did not know what Mr. Flores did when he was
             23       unable to hand him off. I then ended the interview.
             24              16.     Later in the afternoon of May 26, 2015, I spoke with Dr. Hyden who told me he was
             25       still reviewing medical records and had not formed his formal opinion but the injuries and documents
             26       strongly indicated M.F. had been abused on this occasion and previous occasions. I spoke with Dr.
             27       Hyden about Dr. Naven’s assessment in terms of when the injury would have occurred. Dr. Hyden
             28       told me that based on the injuries he had seen, it was “highly likely” that the brain injury which caused

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                         6
                        Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 7 of 31


             1        M.F. to stop breathing likely occurred no more than ten minutes before M.F. stopped breathing and
             2        possibly immediately after the injury occurred.
             3                  17.   On May 27, 2015 and May 28, 2015, I received updates from medical social workers
             4        at Valley Children’s Hospital. I was told Ms. Guzman now felt her mother had caused the injuries to
             5        M.F. However, based on the timeline from Dr. Hyden, I was even more certain Ms. Ramirez was not
             6        involved as the only person with M.F. for the 15 minutes prior to his respiratory distress was Jesus
             7        Flores.
             8                  18.   On May 29, 2015 at approximately 2:50 p.m., Jesus Flores was taken into custody and
             9        transported to the Police Department where he was interviewed again. The interview was recorded
             10       and a transcript of the interview is attached as Exhibit 13 to the accompanying Declaration of Michael
             11       G. Marderosian. I advised Mr. Flores of his Miranda rights again. I told Mr. Flores that M.F. had
             12       suffered brain damage as a result of being shaken. Mr. Flores originally tried to blame Ms. Ramirez.
             13       I told Mr. Flores that the injuries suffered by M.F. likely happened 10-15 minutes prior to when M.F.
             14       stopped breathing and he was the only person alone with the baby during that time. During the
             15       interview, Mr. Flores said that if he had done this, even by accident, then we should just take him to
             16       jail. He stated he was guilt stricken but would not explain how M.F. had received all of the previous
             17       injuries. When it became clear to me that Jesus Flores had no intention of explaining the incident or
             18       taking responsibility, I ended the interview and arrested him for: (1) Violation of Penal Code 273ab(b)
             19       – Child Abuse Causing Significant Brain Injury or Paralysis; (2) Violation of Penal Code 273a(a) –
             20       Willful Harm or Injury to a Child; and (3) Violation of Penal Code 245(a)(4) – Assault Resulting in
             21       Great Bodily Injury.
             22                 19.   On June 1, 2015, I spoke with Mr. Flores’s sister-in-law who advised that she believed
             23       that Ms. Ramirez had caused M.F.’s injuries.
             24                 20.   Later in the afternoon, I also spoke with Dr. Hyden again. Dr. Hyden updated me on
             25       M.F.’s condition and told me that following his review of the injuries and test results, it was his
             26       opinion that the injuries were the result of child abuse. He re-affirmed his opinion that the brain injury
             27       occurred no more than ten minutes prior to the onset of respiratory failure. And that the injuries
             28       included a severe traumatic brain hemorrhage. Dr. Hyden detailed other injuries which he felt were

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                          7
                        Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 8 of 31


             1        indicative of M.F. having been shaken and abused. I asked about other causes for these injuries and
             2        Dr. Hyden advised that the injuries were not the result of picking up the child by his arms or as a result
             3        of a natural birth. Dr. Hyden told me he reviewed the blood work and other diagnostic tests and noted
             4        no reason for the fractures other than abuse.
             5               21.      On June 2, 2015, I submitted my police report to the Kern County District Attorney’s
             6        office. Shortly thereafter, the Kern County District Attorney’s office also obtained copies of the video
             7        interviews, audio interviews, and photographs that had been part of the investigation.
             8               22.      On June 10, 2015, I received a call from one of Jesus Flores’s friends who could not
             9        understand why Jesus Flores had been arrested. The friend advised me that Jesus had told her that he
             10       was alone with M.F., who was choking on throw up and so he shook him because he thought M.F. was
             11       going to pass out. I asked her if he said he shook the baby and she said he used the word “shook”.
             12              23.      On June 18, 2015, I obtained a copy of the call between Jesus Flores and the Fire
             13       Department dispatcher.
             14              24.      On July 16, 2015, I spoke with social worker Jeanette Shaw who said she had a call
             15       with Mr. Flores and the friend I had spoken with on June 10, 2015. Ms. Shaw told me that Jesus
             16       Flores told her that he “didn’t hurt the baby” and “didn’t shake him that hard”.
             17              25.      On August 19, 2015, I spoke with Genoveva Ramirez again regarding the accusations
             18       that had been made against her – i.e., that she was responsible for M.F.’s injuries. Nothing discovered
             19       during that interview led me to believe that Ms. Ramirez was responsible for M.F.’s injuries.
             20              26.      After submitting my report to the Kern County District Attorney on June 2, 2015, I had
             21       no other communication regarding whether or not the District Attorney intended to pursue criminal
             22       charges against Mr. Flores.
             23              27.      At no time during either the District Attorney’s evaluation of whether to file criminal
             24       charges against Mr. Flores or during the criminal prosecution of Mr. Flores, did I exert any control or
             25       direction over the decisions of the prosecuting District Attorneys, who are employed by the Kern
             26       County District Attorney’s office, or over any judge or judicial officer.
             27              28.      Other than as detailed in the Police Report, I was not provided additional information
             28       as to M.F.’s condition, foster care, and/or custody issues. I was never advised at any time subsequent

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                          8
                            Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 9 of 31


             1        to Mr. Flores’s arrest that M.F. was allegedly displaying symptoms similar to what prompted his
             2        investigation or that there was a remote possibility that M.F.’s problems were the result of anything
             3        other than non-accidental trauma.
             4                 29.    I did not have any individual or personal interests in the outcome of the criminal
             5        proceedings initiated or maintained against Mr. Flores.
             6                 30.    My participation in the criminal proceedings of the Plaintiff was merely attendant to
             7        the performance of my job duties as a Bakersfield Police Department Officer. Specifically, these job
             8        duties are to investigate crimes, arrest criminal suspects/perpetrators, and if called to do so, testify at
             9        criminal proceedings.
             10                31.    At no time did I file, or caused to be filed, a criminal complaint against Mr. Flores
             11       arising out of the Mr. Flores’ arrest.
             12                32.    Prior to prosecuting Mr. Flores, the Kern County District Attorney’s Office requested
             13       and obtained copies of the police report (on multiple occasions), copies of all video interviews,
             14       including those depicting Mr. Flores’ interview, copies of the photographs, and copies of all audio
             15       interviews. They had all of the available material from my investigation from which they could
             16       independently evaluate the case against Jesus Flores.
             17                33.    My involvement in the investigation and arrest of Mr. Flores was relegated to
             18       conducting the underlying investigation, while the decision to prosecute remained solely with the Kern
             19       County District Attorney’s Office.
             20                34.    The extent of my involvement with the Kern County District Attorney’s Office was to
             21       submit police reports and testify at trial.
             22                35.    I did not provide misinformation, conceal exculpatory evidence, or otherwise engage
             23       in wrongful or bad faith conduct when communicating with the Kern County District Attorney’s
             24       Office arising out of the arrest of Mr. Flores.
             25                36.    The information submitted to the Kern County District Attorney’s Office was truthful
             26       and in accordance with my observations during my investigation.
             27       ///
             28       ///

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                          9
                       Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 10 of 31


             1               37.     The actions undertaken by me – investigating and arresting Mr. Flores – were
             2        motivated out of legitimate law enforcement objectives of protecting children from possible child
             3        abuse within the City of Bakersfield.
             4               38.     Prior to my interview of Mr. Flores on May 21, 2015, I had never had any contact with
             5        Mr. Flores.
             6               39.     I was not motivated by any malice, animus, or hostility towards Mr. Flores in
             7        conducting the investigation and arrest of him.
             8               40.     At no time did I influence or exert influence over the independent investigation and
             9        analysis performed by Child Protective Services in regard to M.F.
             10              41.     I did not have any individual, personal interest in the outcome of the Child Protective
             11       Services investigation or recommendation regarding M.F.
             12              42.     My participation in the investigation by Child Protective Services was solely to provide
             13       documentation requested by Child Protective Services.
             14              43.     Child Protective Services obtained copies of all audio and video interviews,
             15       photographs, and reports. They also conducted their own investigation prior to rendering any
             16       recommendations regarding M.F.’s welfare.
             17              44.     I did not provide misinformation, conceal exculpatory evidence, or otherwise engage
             18       in wrongful or bad faith conduct when communicating with Child Protective Services.
             19              45.     The information submitted to Child Protective Services was truthful and in accordance
             20       with my observations during my investigation.
             21              I declare under penalty of perjury under the laws of the State of California that the foregoing
             22       is true and correct. Executed on October 15, 2019, at Bakersfield, California.
             23                                                     /s/ Joseph “Mitch” Galland
                                                                    ____________________________________
             24                                                     JOSEPH “MITCH” GALLAND
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                        10
Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 11 of 31




                 EXHIBIT A
Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 12 of 31
Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 13 of 31
Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 14 of 31
Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 15 of 31
Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 16 of 31
Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 17 of 31
Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 18 of 31
Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 19 of 31
Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 20 of 31
Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 21 of 31
Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 22 of 31
Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 23 of 31
Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 24 of 31
Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 25 of 31
Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 26 of 31
Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 27 of 31
Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 28 of 31
Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 29 of 31
Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 30 of 31
Case 1:17-cv-01393-JLT Document 32-6 Filed 10/21/19 Page 31 of 31
